DETAILED ACTION

This action is responsive to papers filed on 1/4/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1, 11, and 20, the claims recite, in part, receiving a purchase offer for an item for sale, the purchase offer including an offer price; identifying a listed price for the item for sale; based on determining the offer price is below the listed price, computing a commission fee reduction value based on a difference between the listed price and the offer price; determining a reduced commission fee based on the commission fee reduction value and a standard commission fee; and based on determining that the reduced commission fee satisfies a condition defined by a set of rules, automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction value.
The limitations, as drafted and detailed above, describe a process of negotiating sales transactions using funds pulled from a commission structure, and this falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically pertains to “advertising, marketing, or sales activities or behaviors”. Accordingly, the claim recites an abstract idea (i.e. “PEG”
Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of one or more processors (claim 1), a non-transitory memory (claim 1), user interface (claims 1 [although not actively claimed as part of the system], 11, and 20), client device (claims 1 [although not actively part of the system], 11, and 20), a server machine comprising one or more processors (claim 11), and non-transitory computer-readable storage medium (claim 20). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, identifying, computing, determining, and completing a transaction) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a 
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors (claim 1), a non-transitory memory (claim 1), user interface (claims 1 [although not actively claimed as part of the system], 11, and 20), client device (claims 1 [although not actively part of the system], 11, and 20), a server machine comprising one or more processors (claim 11), and non-transitory computer-readable storage medium (claim 20) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).

The dependent claims 2-10 and 12-19 appear to merely limit a generic input field, displaying of an updated price, specifics of the updated price, specifics of the rule conditions, basis for the threshold commission fee, training of a machine learning model, and identification of the listed price, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The one or more processors (claim 1), a non-transitory memory (claim 1), user interface (claims 1 [although not actively claimed as part of the system], 11, and 20), client device (claims 1 [although not actively part of the system], 11, and 20), a server machine comprising one or more processors (claim 11), and non-transitory computer-readable storage medium (claim 20) are each functional generic computer components that perform the generic functions of receiving, identifying, computing, determining, and completing a transaction, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the one or more processors (claim 1), a non-transitory memory (claim 1), user interface (claims 1 [although not actively claimed as part of the system], 11, and 20), client device (claims 1 [although not actively part of the system], 11, and 20), a server machine comprising one or more processors (claim 11), and non-transitory computer-readable storage medium (claim 20) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Pub No. 2014/0129365) in view of Penangwala (WO 2016/022436).
Regarding claims 1, 11, 20, Harris teaches receiving a purchase offer for an item for sale via a user interface displayed on a client device, the purchase offer including an offer price (Paragraph 0077), identifying a listed price for the item for sale (Paragraph 0078), based on determining the offer price is below the listed price, computing a commission fee reduction based on a difference between the listed price and the offer price (Paragraph 0078, profit is commission and a reduction in price is a reduction in profit), and based on determining that the reduced commission fee satisfies a condition defined by a set of rules, automatically completing a transaction for the sale of the item based on the reduced commission fee, the completing of the transaction comprising reducing the listed price by the commission fee reduction (Paragraph 0078).
While it is believed that Harris teaches a commission (any profit is considered a commission for the seller), an argument could be made that Harris does not specifically address a commission.  Further, Harris does not appear to specify determining a reduced commission fee based on the commission fee reduction value and a standard commission fee.  However, Penangwala teaches the explicit earning of commissions, as well as calculating a commission fee reduction value and determining a reduced commission fee based on the commission fee reduction value and a standard commission fee (Page 12 Lines 7-13, commission fee reduction value is $4.00, standard commission fee is $40.00, which would 
Regarding claims 2, 12, Harris teaches the user interface comprises an editable input field for entering the offer price (Paragraph 0077).
Regarding claims 3, 13, Harris does not appear to specify causing display, within the user interface of the client device, of an updated listed price, the updated listed price being based on the listed price and on the commission fee reduction value.  However, Harris does teach that when an offer is accepted, forwarding the user to an interface to complete the purchase (Paragraph 0078).  Penangwala, however, teaches causing display, within the user interface of the client device, of an updated listed price, the updated listed price being based on the listed price and on the commission fee reduction value (Figure 3A, Reference 335).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display an updated list price for an item during transaction completion in order to be clear to a buyer exactly how much they are spending on a purchase.
Regarding claims 4, 14, Penangwala teaches the updated listed price is equal to the listed price reduced by the commission fee reduction value (Figure 3A, Reference 335).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display an updated list price for an item during transaction completion in order to be clear to a buyer exactly how much they are spending on a purchase.
Regarding claims 5, 15, Harris teaches the condition defined by the set of rules comprises that the reduced commission fee surpasses a threshold commission fee (Paragraph 0078, profit is commission and a reduction in price is a reduction in profit).
Regarding claims 6, 16, Harris does not appear to specify the threshold commission fee is computed based on user profile data of a user associated with the client device.  However, Harris does teach the algorithm using profile information associated with a user (such as spreads between prior offers and retail prices) to decide whether to accept or reject an offer.  Since a threshold profit (commission) is used in that decision as well (Paragraph 0078), It would have been obvious to one having ordinary skill in the art at the time the invention was made to use past offers and acceptances to determine a threshold acceptable profit or offer would be in order to come to an agreement more quickly and easily.
Regarding claims 7, 17, Harris does not appear to specify identifying a second item for sale on a second network-based marketplace, the second item being identified based at least on an item attribute of the second item matching an item attribute of the first item, the second item for sale being associated with a second listed price; and wherein the threshold commission fee is computed further based on a difference between the second listed price and the first listed price.  However, Penangwala teaches the same item being offered through multiple vendors with multiple listed prices (Page 5 Lines 7-17).  Penangwala further teaches the vendors competing with each other to offer the lowest price (Page 3 Lines 1-15).  Further, the concept of price matching has been old and well-known long before the filing of Applicant’s invention.  Retailers such as Bed Bath and Beyond, or Toys R Us, were synonymous with the concept of lowering their acceptable price to match that of a competitor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the lowest price a seller would be willing to accept based on the difference between the price 
	Regarding claims 8, 9, 18, Harris teaches algorithm input data including historical data regarding listed prices, offer prices, and historical performances of the network-based marketplace (Paragraph 0084).  Harris does not appear to specify training a model on a learning problem formulated as a maximization of a performance indicator of a network-based marketplace.  However, Harris does teach an algorithm based on historical data (which would intrinsically need to be updated constantly to be relevant) that is used to determine whether to accept or reject offers (Paragraph 0084).  Further, machine learning/training models have been old and well known long before the filing of Applicant’s invention.  Machine learning models simply use historical and current data to constantly reform the way an algorithm operates, which is essentially how the algorithm of Harris works.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to train an algorithm using a machine learning model in order to get the most accurate and useful output from the algorithm as time moves forward.
Regarding claims 10, 19, Harris does not appear to specify identifying a plurality of item listing for the item for sale; and identifying the item listing having a lowest listed price among the plurality of item listings for the item for sale, the listed price being the lowest listed price.  However, Penangwala teaches identifying a plurality of item listing for the item for sale (Page 5 Lines 7-17).  A listed price will be whatever price the item is being offered for through the specific vendor, and Penangwala teaches that any vender and price can be selected (which would include the lowest, Page 5 Lines 7-17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the functionality multiple vendors and prices into the system of Harris in order to make the system more appealing and robust.

Response to Arguments
Applicant argues “Paragraphs [0012]-[0014] of the specification of the present application describe this technical solution to a technical problem” and “having determined that the claims at issue in Core Wireless are not directed to an abstract idea, the Court ended its analysis at step one of the inquiry. Applicant respectfully submits that the concept at issue in this case is more similar to the concepts at issue in Core Wireless, which has been found to be non-abstract, than it is to concepts that the Courts have found to be abstract”.  However, in the Core Wireless case, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices.  The instant claim language does not contain the same type of precise language, rather focusing on background processing unrelated to the interface itself.  In fact, the user interface isn’t even referenced again or further limited within the independent claims outside of the initial introduction in the receiving step.  In fact, the user interface isn’t used whatsoever in the claim language other than to receive input data.  Therefore, Core Wireless is not believed to be relevant to the current application and this argument is not persuasive.

Applicant argues “paragraphs [0012]-[0014] of the specification of the present application describe claimed features that provide an improved user interface that reduces the number of interactions with a computer system that are required in order for the computer system to complete a transaction. Therefore, Applicant respectfully submits that the claims reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field”.  However, mere automating of manual processes is not an improvement to the functioning of a computer or another technical field.  Streamlining of a negotiation using computer technology might arguably be considered an improvement, but it would merely be an improvement to the abstract idea, and therefore still just an abstract idea.  Therefore, this argument is not persuasive.

Applicant argues “although Examiner argues that the limitations "describe a process of negotiating sales transactions using funds from a commission structure," the independent claims recite several features requiring more than merely "negotiating sales transactions using funds from a commission structure”.  Examiner understands that there is more to the claim language that “negotiating sales transactions using funds from a commission structure”, which is why all claim limitations related to the abstract idea were laid out in the first paragraph of the rejection.  Examiner summarized why the claimed invention was placed into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically pertaining to “advertising, marketing, or sales activities or behaviors,” by summarizing the totally of the independent claims as directed to “negotiating sales transactions using funds from a commission structure”. Each of the steps laid out in the rejection above are the reason the claims are directed to Certain Methods of Organizing Human Activity”.  Therefore, this argument is not persuasive.

Applicant argues “Examiner did not provide any evidence that these elements of the independent claims, both individually and in combination, represented well-understood, routine, and conventional activity to a person having ordinary skill in the art at the time of Appellant's disclosure”.  Examiner did not state at any point in the rejection that any portion of the independent claims were “well-understood, routine, and conventional activity”, so therefore this argument is not persuasive.

Applicant argues “Penangwala does not teach or otherwise suggest that this percentage or portion is based on a difference between the listed price and the offer price”.  However, this is not what Penangwala was used for.  Primary reference Harris was used to teach the computing of a commission fee reduction based on a difference between the listed price and the offer price (as explained above in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621